PER CURIAM.
This appeal was improvidently taken from an interlocutory order in an action formerly cognizable at law. We have elected to treat the appeal as a petition for certiorari. See Lovi v. North Shore Bank, Fla.App.1962, 137 So.2d 585; Aetna Insurance Company v. Jordan, Fla. App.1966, 189 So.2d 408.
The order presented for review denied the plaintiffs’ motion to join an insurance company after the decision of the Supreme Court of Florida in Shingleton v. Bussey, Fla. 1969, 223 So.2d 713. We think that under the established law this order was a departure from the essential requirements of the' law. See Beta Eta House Corporation v. Gregory, Fla.App.1970, 230 So.2d 495; Shipman v. Kinderman, First *416District Court of Appeal, 232 So.2d 21; Sherman v. Holzapfel, Second District Court of Appeal, 231 So.2d 550.
The order denying plaintiffs’ motion to amend the complaint is reversed with directions to allow the amendment.